--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

INVESTMENT AGREEMENT (this “AGREEMENT”), dated as of April 23, 2013 by and
between XCELMOBILITY, INC. a Nevada corporation (the “Company”), and Dutchess
Opportunity Fund, II, LP, a Delaware Limited Partnership (the “Investor”).

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to two million dollars
($2,000,000) to purchase the Company's Common Stock with $.001 par value per
share (the “Common Stock”);

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) under the Securities Act of 1933, as amended (the “1933 Act”), Rule
506 of Regulation D, and the rules and regulations promulgated thereunder,
and/or upon such other exemption from the registration requirements of the 1933
Act as may be available with respect to any or all of the investments in Common
Stock to be made hereunder; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto (the “Registration Rights Agreement”)
pursuant to which the Company has agreed to provide certain registration rights
under the 1933 Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

SECTION 1. DEFINITIONS.

          As used in this Agreement, the following terms shall have the
following meanings specified or indicated below, and such meanings shall be
equally applicable to the singular and plural forms of such defined terms.

          “1933 Act” shall have the meaning set forth in the recitals of this
Agreement.

          “1934 Act” shall mean the Securities Exchange Act of 1934, as it may
be amended.

          “AAA” shall have the meaning specified in Section 12.

          “Affiliate” shall have the meaning specified in Section 5(H).

          “Agreement” shall mean this Investment Agreement.

          “Articles of Incorporation” shall have the meaning specified in
Section 4(C).

          “By-laws” shall have the meaning specified in Section 4(C).

          “Closing” shall have the meaning specified in Section 2(F).

          “Closing Date” shall have the meaning specified in Section 2(F).

--------------------------------------------------------------------------------

          “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.

          “Company” shall have the meaning set forth in the preamble of this
Agreement.

          “Control” or “Controls” shall have the meaning specified in Section
5(H).

          “DTC” shall have the meaning specified in Section 2(F).

          “DWAC” shall have the meaning specified in Section 2(F).

          “Effective Date” shall mean the date the SEC declares effective under
the 1933 Act the Registration Statement covering the Securities.

          “Equity Line Transaction Documents” shall mean this Agreement and the
Registration Rights Agreement.

          “FAST” shall have the meaning specified in Section 2(F).

          “Indemnities” shall have the meaning specified in Section 11.

          “Indemnified Liabilities” shall have the meaning specified in Section
11.

          “Indemnitor” shall have the meaning specified in Section 11.

          “Investor” shall have the meaning indicated in the preamble of this
Agreement.

          “Material Adverse Effect” shall have the meaning specified in Section
4(A).

          “Maximum Common Stock Issuance” shall have the meaning specified in
Section 2(G).

          “Minimum Acceptable Price” with respect to any Put Notice Date shall
be the price defined by the Company in the applicable Put Notice.

          “Open Market Adjustment Amount” shall have the meaning specified in
Section 2(H).

          “Open Market Share Purchase” shall have the meaning specified in
Section 2(H).

          “Open Period” shall mean the period beginning on and including the
Trading Day immediately following the Effective Date and ending on the earlier
to occur of (i) the date which is thirty-six (36) months from the Effective
Date; or (ii) termination of the Agreement in accordance with Section 9, below.

          “Pricing Period” shall mean the five (5) consecutive Trading Days
beginning on the Put Notice Date and ending on and including the date that is
four (4) Trading Days after such Put Notice Date.

          “Principal Market” shall mean the Nasdaq Capital Market, the NYSE
Amex, the New York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global
Select Market or the OTC Bulletin Board, whichever is the principal market on
which the Common Stock is listed.

          “Prospectus” shall mean the prospectus, as supplemented by any
prospectus supplement, used in connection with the Registration Statement.

--------------------------------------------------------------------------------

          “Purchase Amount” shall mean the total amount being paid by the
Investor on a particular Closing Date to purchase the Securities.

          “Purchase Price” shall mean ninety-five percent (95%) of the lowest
daily VWAP (as defined herein) of the Common Stock during the Pricing Period.

          “Put” shall have the meaning set forth in Section 2(B) hereof.

          “Put Amount” shall have the meaning set forth in Section 2(B) hereof.

          “Put Notice” shall mean a written notice in the form attached hereto
as Exhibit C, sent to the Investor by the Company stating the Put Amount in U.S.
dollars the Company intends to sell to the Investor pursuant to the terms of the
Agreement and stating the current number of Shares issued and outstanding on
such date.

          “Put Notice Date” shall mean the Trading Day, as set forth below,
immediately following the day on which the Investor receives a Put Notice,
however a Put Notice shall be deemed delivered on (a) the Trading Day it is
received by facsimile or email by the Investor if such notice is received prior
to noon Eastern Time, or (b) the immediately succeeding Trading Day if it is
received by facsimile or otherwise after noon Eastern Time on a Trading Day. No
Put Notice may be deemed delivered on a day that is not a Trading Day.

          “Put Restriction” shall mean the days during the Pricing Period.
During this time, the Company shall not be entitled to deliver another Put
Notice.

          “Put Shares Due” shall have the meaning specified in Section 2(H).

          “Registration Rights Agreement” shall have the meaning set forth in
the recitals of this Agreement.

          “Registration Statement” means the registration statement of the
Company filed under the 1933 Act covering the resale by the Investor of the
Common Stock issuable hereunder.

          “Related Party” shall have the meaning specified in Section 5(H).
“Resolutions” shall have the meaning specified in Section 8(E). “SEC” shall mean
the U.S. Securities & Exchange Commission.

          “SEC Documents” shall have the meaning specified in Section 4(G).

          “Securities” shall mean the shares of Common Stock issued pursuant to
the terms of the Agreement.

          “Shares” shall mean the shares of the Company’s Common Stock.

          “Subsequent Purchasers” shall have the meaning specified in Section
2(I).

          “Subsidiaries” shall have the meaning specified in Section 4(A).

          “Suspension Price” shall have the meaning specified in Section 2(C).

3

--------------------------------------------------------------------------------

          “Trading Day” shall mean any day on which the Principal Market for the
Common Stock is open for trading, from the hours of 9:30 am until 4:00 pm Boston
Time.

          “VWAP” shall mean the volume weighted average price during a Trading
Day.

SECTION 2. PURCHASE AND SALE OF COMMON STOCK.

          (A)      PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and
conditions set forth herein, the Company may issue and sell to the Investor, and
the Investor shall purchase from the Company, up to that number of Shares having
an aggregate Purchase Price of two million dollars ($2,000,000).

          (B)      DELIVERY OF PUT NOTICES. Subject to the terms and conditions
of the Equity Line Transaction Documents, and from time to time during the Open
Period, the Company may, in its sole discretion, deliver a Put Notice to the
Investor which states the dollar amount (designated in U.S. Dollars) (the “Put
Amount”) of Shares which the Company intends to sell to the Investor on a
Closing Date (the “Put”). The Put Amount shall be equal to up to either 1) two
hundred percent (200%) of the average daily volume (U.S. market only) of the
Common Stock for the three (3) Trading Days prior to the applicable Put Notice
Date, multiplied by the average of the three (3) daily closing prices
immediately preceding the Put Date or 2) one hundred thousand dollars
($100,000). During the Open Period, the Company shall not be entitled to submit
a Put Notice until the Pricing Period for the prior Put has been completed. The
Common Stock identified in the Put Notice shall be purchased for a price equal
to the Purchase Price.

          (C)      COMPANY’S RIGHT TO SUSPEND. On each Put Notice submitted to
the Investor by the Company, the Company shall have the option to specify a
suspension price for that Put (the “Suspension Price”). In the event the Common
Stock falls below the Suspension Price, the Put shall be temporarily suspended.
The Put shall resume at such time as the Common Stock is above the Suspension
Price, provided the dates for the Pricing Period for that particular Put are
still valid. In the event the Pricing Period has been complete, any shares above
the Suspension Price due to the Investor shall be sold to the Investor by the
Company at the Suspension Price under the terms of this Agreement. The
Suspension Price for a Put may not be changed by the Company once submitted to
the Investor.

          (D)      CONDITIONS TO INVESTOR'S OBLIGATION TO PURCHASE SHARES.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be entitled to deliver a Put Notice and the Investor shall not be obligated
to purchase any Shares at a Closing unless each of the following conditions are
satisfied:

                    (1)      a Registration Statement shall have been declared
effective and shall remain effective and available for the resale of all the
Registrable Securities (as defined in the Registration Rights Agreement) at all
times until the Closing with respect to the subject Put Notice;

                    (2)      at all times during the period beginning on the
related Put Notice Date and ending on and including the related Closing Date,
the Common Stock shall have been listed on the Principal Market and shall not
have been suspended from trading thereon for a period of two (2) consecutive
Trading Days, and the Company shall not have received any final and
non-appealable notice that the listing or quotation of the Common Stock on the
Principal Market shall be terminated on a date certain;

--------------------------------------------------------------------------------

                    (3)      the Company has complied with its obligations and
is otherwise not in material breach of or in default under this Agreement or the
Registration Rights Agreement which has not been cured prior to delivery of the
Put Notice;

                    (4)      no injunction shall have been issued and remain in
force, or action commenced by a governmental authority which has not been stayed
or abandoned, prohibiting the purchase or the issuance of the Securities; and

                    (5)      the issuance of the Securities pursuant to this
Agreement will not violate any shareholder approval requirements of the
Principal Market.

If any of the events described in clauses (1) through (5) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the
Common Stock subject to the applicable Put Notice.

          (E)      INTENTIONALLY OMITTED.

          (F)      MECHANICS OF PURCHASE OF SHARES BY INVESTOR. The closing of
the purchase by the Investor of Shares (a “Closing”) shall occur on the date
which is no later than ten (10) Trading Days following the applicable Put Notice
Date (each a “Closing Date”). On each Closing Date, (I) the Company shall
deliver to the Investor pursuant to this Agreement, certificates representing
the Shares to be issued to the Investor on such date and registered in the name
of the Investor; and (II) the Investor shall deliver to the Company the Purchase
Price to be paid for such Shares, based on the Put Amount set forth in Section
2(B). In lieu of delivering physical certificates representing the Securities
and provided that the Company's transfer agent then is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, upon request of the Investor, the Company shall use all commercially
reasonable efforts to cause its transfer agent to electronically transmit the
Securities by crediting the account of the Investor's prime broker (as specified
by the Investor within a reasonable period in advance of the Investor's notice)
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

          The Company understands that a delay in the issuance of Securities
beyond the Closing Date could result in economic damage to the Investor. After
the Effective Date, as compensation to the Investor for such loss, the Company
agrees to make payments to the Investor for late issuance of Securities
(delivery of Securities after the applicable Closing Date) in accordance with
the following schedule (where “No. of Days Late” is defined as the number of
trading days beyond the Closing Date, with the Amounts being cumulative.):

LATE PAYMENT FOR EACH NO. OF DAYS LATE 1 $100 2 $200 3 $300 4 $400 5 $500 6 $600
7 $700 8 $800 9 $900

5

--------------------------------------------------------------------------------


10 $1000 Over 10 $1,000 + $200 for each Business   Day late beyond 10 days

          The Company shall make any payments incurred under this Section in
immediately available funds upon demand by the Investor. Nothing herein shall
limit the Investor's right to pursue actual damages for the Company's failure to
issue and deliver the Securities to the Investor, except that such late payments
shall offset any such actual damages incurred by the Investor, and any Open
Market Adjustment Amount, as set forth below.

          (G)      OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding
anything contained herein to the contrary, if during the Open Period the Company
becomes listed on an exchange that limits the number of shares of Common Stock
that may be issued without shareholder approval, then the number of Shares
issuable by the Company and purchasable by the Investor, shall not exceed that
number of the shares of Common Stock that may be issuable without shareholder
approval (the “Maximum Common Stock Issuance”). If such issuance of shares of
Common Stock could cause a delisting on the Principal Market, then the Maximum
Common Stock Issuance shall first be approved by the Company's shareholders in
accordance with applicable law and the By-laws and Articles of Incorporation of
the Company, as amended. The parties understand and agree that the Company's
failure to seek or obtain such shareholder approval shall in no way adversely
affect the validity and due authorization of the issuance and sale of Securities
or the Investor's obligation in accordance with the terms and conditions hereof
to purchase a number of Shares in the aggregate up to the Maximum Common Stock
Issuance limitation, and that such approval pertains only to the applicability
of the Maximum Common Stock Issuance limitation provided in this Section 2(H).

          (H)      OPEN MARKET ADJUSTMENT. If, by the third (3rd) business day
after a Closing Date, the Company fails to deliver any portion of the Securities
subject to a Put Notice to the Investor (the “Put Shares Due”) and the Investor
purchases, in an open market transaction or otherwise, shares of Common Stock
necessary to make delivery by the Investor of shares in respect of sales to
subsequent purchasers, pursuant to transactions entered into before the Closing
Date (“Subsequent Purchasers”), which such shares of Common Stock would have
been delivered to the Investor by the Company but for the Company’s failure to
so deliver (the “Open Market Share Purchase”), then the Company shall pay to the
Investor, in addition to any other amounts due to Investor pursuant to the Put,
and not in lieu thereof, the Open Market Adjustment Amount (as defined below).
The “Open Market Adjustment Amount” is the amount equal to the excess, if any,
of (x) the Investor's total purchase price (including brokerage commissions, if
any) for the Open Market Share Purchase minus (y) the net proceeds (after
brokerage commissions, if any) received by the Investor from the sale of the Put
Shares Due to such Subsequent Purchasers. The Company shall pay the Open Market
Adjustment Amount to the Investor in immediately available funds within five (5)
business days of written demand by the Investor. By way of illustration and not
in limitation of the foregoing, if the Investor purchases shares of Common Stock
having a total purchase price (including brokerage commissions) of $11,000 to
cover an Open Market Share Purchase with respect to shares of Common Stock it
sold to Subsequent Purchasers for net proceeds of $10,000, the Open Market
Adjustment Amount which the Company will be required to pay to the Investor will
be $1,000.

--------------------------------------------------------------------------------

          (I)      LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything
to the contrary in this Agreement, in no event shall the Investor be entitled to
purchase that number of Shares, which when added to the sum of the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of
the number of shares of Common Stock outstanding on the Closing Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act.

SECTION 3. INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS. The Investor
represents and warrants to the Company, and covenants, that:

          (A)      SOPHISTICATED INVESTOR. The Investor has, by reason of its
business and financial experience, such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that it is capable of (1) evaluating the merits and risks of an investment
in the Securities and making an informed investment decision; (2) protecting its
own interest; and (3) bearing the economic risk of such investment for an
indefinite period of time.

          (B)      AUTHORIZATION; ENFORCEMENT. The Investor has the requisite
power and authority to enter into and perform this Agreement and the
Registration Rights Agreement. The execution and delivery of the Equity Line
Transaction Documents by the Investor and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by the Investor's general partners and no further consent or
authorization is required by its partners. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject as to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.

          (C)      SECTION 9 OF THE 1934 ACT. During the term of this Agreement,
the Investor will comply with the provisions of Section 9 of the 1934 Act, and
the rules promulgated thereunder, with respect to transactions involving the
Common Stock. The Investor agrees not to sell the Company's stock short, either
directly or indirectly through its affiliates, principals or advisors, the
Company's common stock during the term of this Agreement.

          (D)      ACCREDITED INVESTOR. Investor is an “Accredited Investor” as
that term is defined in Rule 501(a) of Regulation D of the 1933 Act.

          (E)      NO CONFLICTS. The execution, delivery and performance of the
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby will not (1) result in a
violation of the partnership agreement or other organizational documents of the
Investor, (2) conflict with, or constitute a material default (or an event which
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Investor is a party, or to the
Investor’s knowledge result in a violation of any law, rule, regulation, order,
judgment or decree (including United States federal and state securities laws
and regulations) applicable to the Investor or by which any property or asset of
the Investor is bound or affected.

7

--------------------------------------------------------------------------------

          (F)      NO VIOLATIONS. Except as disclosed in Schedule 3(f), the
Investor is not in violation of any term of, or in default under, the
partnership agreement of other organizational documents of the Investor or any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Investor, except for conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations that would not, individually or in
the aggregate, constitute or reasonably be expected to constitute a material
adverse effect on the Investor. The business of the Investor is not being
conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for violations the
sanctions for which either, individually or in the aggregate, would not have or
reasonably be expected to have a material adverse effect on the Investor. Except
as specifically contemplated by this Agreement and as required under the 1933
Act or any securities laws of any states, to the Investor’s knowledge, the
Investor is not required to obtain any consent, authorization, permit or order
of, or make any filing or registration (except the filing of a registration
statement as outlined in the Registration Rights Agreement) with, any court,
governmental authority or agency, regulatory or self-regulatory agency or other
third party in order for it to execute, deliver or perform any of its
obligations under, or contemplated by, the Equity Line Transaction Documents in
accordance with the terms hereof or thereof except for those consents,
authorizations, permits, orders or filings as have been obtained or effected on
or prior to the date hereof and are in full force and effect as of the date
hereof. Except as disclosed in Schedule 3(f), the Investor is unaware of any
facts or circumstances which might give rise to any violation or default set
forth in this Section 3(F).

          (G)      OPPORTUNITY TO DISCUSS. The Investor has received all
materials relating to the Company's business, finance and operations which it
has requested. The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company's management.

          (H)      INVESTMENT PURPOSES. The Investor is purchasing the
Securities for its own account for investment purposes and not with a view
towards distribution and agrees to resell or otherwise dispose of the Securities
solely in accordance with the registration provisions of the 1933 Act (or
pursuant to an exemption from such registration provisions).

          (I)      NO REGISTRATION AS A DEALER. The Investor is not and will not
be required to be registered as a “dealer” under the 1934 Act, either as a
result of its execution and performance of its obligations under this Agreement
or otherwise.

          (J)      GOOD STANDING. The Investor is a Limited Partnership, duly
organized, validly existing and in good standing in the state of Delaware.

          (K)      TAX LIABILITIES. The Investor understands that it is liable
for its own tax liabilities.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth in
the Schedules attached hereto, or as disclosed in the Company's SEC Documents,
the Company represents and warrants to the Investor that:

          (A)      ORGANIZATION AND QUALIFICATION. The Company is a corporation
duly organized and validly existing in good standing under the laws of the State
of Nevada, USA and has the requisite corporate power and authorization to own
its properties and to carry on its business as now being conducted. Both the
Company and the companies it owns or controls (“Subsidiaries”) are duly
qualified to do business and are in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (1) the properties, assets, operations, results of operations, or
financial condition of the Company and its Subsidiaries, if any, taken as a
whole, (2) the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or (3) the authority or
ability of the Company to perform its obligations under the Equity Line
Transaction Documents other than as a result of (a) changes adversely affecting
the United States economy (so long as the Company is not disproportionately
affected thereby), (b) changes adversely affecting the industry in which the
Company operates (so long as the Company is not disproportionately affected
thereby), (c) the announcement or consummation of the transactions contemplated
by this Agreement, and (d) changes in the market price of the Common Stock.

--------------------------------------------------------------------------------

          (B)      AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER
INSTRUMENTS.

                    (1)      The Company has the requisite corporate power and
authority to enter into and perform the Equity Line Transaction Documents, and
to perform its obligations contemplated hereby and thereby.

                    (2)      The execution and delivery of the Equity Line
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation the
reservation for issuance and the issuance of the Securities pursuant to this
Agreement, have been duly and validly authorized by the Company's Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors, or its shareholders.

                    (3)      The Equity Line Transaction Documents have been
duly and validly executed and delivered by the Company.

                    (4)      The Equity Line Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.

          (C)      CAPITALIZATION. As of the date hereof, the authorized capital
stock of the Company consists of 100,000,000 shares of Common Stock with $.001
par value per share, of as of April 22, 2013, 60,940,781 shares were issued and
outstanding. Except as disclosed in the Company’s publicly available filings
with the SEC: (1) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (2) there are no outstanding debt
securities; (3) there are no outstanding shares of capital stock, options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries; (4) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the 1933 Act (except the Registration
Rights Agreement); (5) there are no outstanding securities of the Company or any
of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (6) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement; (7)
the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and (8) there is no dispute as
to the classification of any shares of the Company's capital stock.

9

--------------------------------------------------------------------------------

          The Company has furnished to the Investor, or the Investor has had
access through the SEC’s EDGAR website to, true and correct copies of the
Company's Articles of Incorporation, as amended and in effect on the date hereof
(the “Articles of Incorporation”), and the Company's By-laws, as in effect on
the date hereof (the “By-laws”), and the terms of all securities convertible
into or exercisable for Common Stock and the material rights of the holders
thereof in respect thereto.

          (D)      ISSUANCE OF SHARES. The Company has reserved up to $2,000,000
in Shares for issuance pursuant to this Agreement, which have been duly
authorized and reserved for issuance (subject to adjustment pursuant to the
Company's covenant set forth in Section 5(F) below) pursuant to this Agreement.
Upon issuance in accordance with this Agreement, the Securities will be validly
issued, fully paid for and non-assessable and free from all taxes, liens and
charges with respect to the issue thereof. In the event the Company cannot
register a sufficient number of Shares for issuance pursuant to this Agreement,
the Company will use its best efforts to authorize and reserve for issuance the
number of Shares required for the Company to perform its obligations hereunder
as soon as reasonably practicable.

          (E)      NO CONFLICTS. The execution, delivery and performance of the
Equity Line Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not (I) result
in a violation of the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws; or (II) conflict with, or constitute a
material default (or an event which with notice or lapse of time or both would
become a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, contract,
indenture mortgage, indebtedness or instrument to which the Company or any of
its Subsidiaries is a party, or to the Company's knowledge result in a violation
of any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and the rules and regulations
of the Principal Market or principal securities exchange or trading market on
which the Common Stock is traded or listed) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Except as disclosed in Schedule 4(e), neither
the Company nor its Subsidiaries is in violation of any term of, or in default
under, the Articles of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws or their organizational charter or by-laws, respectively,
or any contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not individually or in the aggregate have or constitute a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, statute, ordinance, rule,
order or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act or any securities laws of any states, to the
Company's knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of a registration statement as outlined in the Registration Rights
Agreement between the Parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Equity Line Transaction Documents in accordance with the terms hereof or
thereof. All consents, authorizations, permits, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof and are
in full force and effect as of the date hereof. Except as disclosed in Schedule
4(e), the Company and its Subsidiaries are unaware of any facts or circumstances
which might give rise to any violation or default of any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.

--------------------------------------------------------------------------------

          (F)      SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the "SEC Documents"). The Company has delivered to the Investor
or its representatives, or they have had access through the SEC’s EDGAR website
to, true and complete copies of the SEC Documents. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles, and in
accordance with the standards of the Public Companies Accounting Oversight Board
("PCAOB") consistently applied, during the periods involved (except (I) as may
be otherwise indicated in such financial statements or the notes thereto, or
(II) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other written information provided by or on behalf of the
Company to the Investor which is not included in the SEC Documents, including,
without limitation, information referred to in Section 4(D) of this Agreement,
contains any untrue statement of a material fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstance
under which they are or were made, not misleading. Neither the Company nor any
of its Subsidiaries or any of their officers, directors, employees or agents
have provided the Investor with any material, nonpublic information which was
not publicly disclosed prior to the date hereof and any material, nonpublic
information provided to the Investor by the Company or its Subsidiaries or any
of their officers, directors, employees or agents prior to any Closing Date
shall be publicly disclosed by the Company prior to such Closing Date.

11

--------------------------------------------------------------------------------

          (G)      ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in
the SEC Documents, the Company does not intend to change the business operations
of the Company in any material way. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor has the Company or its Subsidiaries received written notice
that its creditors intend to initiate involuntary bankruptcy proceedings.

          (H)      ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except
as set forth in the SEC Documents, there is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

          (I)      ACKNOWLEDGMENT REGARDING INVESTOR'S PURCHASE OF SHARES. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm's length purchaser with respect to the Equity Line
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Equity Line Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Investor or any of its respective
representatives or agents in connection with the Equity Line Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Investor's purchase of the Securities, and is not being relied
on by the Company. The Company further represents to the Investor that the
Company's decision to enter into the Equity Line Transaction Documents has been
based solely on the independent evaluation by the Company and its
representatives.

          (J)      NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR
CIRCUMSTANCES. Except as set forth in the SEC Documents, as of the date hereof,
no event, liability, development or circumstance has occurred or exists, or to
the Company's knowledge is contemplated to occur, with respect to the Company or
its Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

          (K)      EMPLOYEE RELATIONS. Neither the Company nor any of its
Subsidiaries is involved in any union labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened. Neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that relations with
their employees are good. No executive officer (as defined in Rule 501(f) of the
1933 Act) has notified the Company that such officer intends to leave the
Company's employ or otherwise terminate such officer's employment with the
Company.

--------------------------------------------------------------------------------

          (L)      INTELLECTUAL PROPERTY RIGHTS. The Company and its
Subsidiaries own or possess adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth in the SEC Documents, none of
the Company's trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights necessary to conduct its business as now or as
proposed to be conducted have expired or terminated, or are expected to expire
or terminate within two (2) years from the date of this Agreement. The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought against, or to the Company's
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and its
Subsidiaries have taken commercially reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties.

          (M)      ENVIRONMENTAL LAWS. The Company and its Subsidiaries (I) are,
to the knowledge of the Company and its Subsidiaries, in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants ("Environmental Laws");
(II) have, to the knowledge of the Company, received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses; and (III) are in compliance, to the knowledge of
the Company, with all terms and conditions of any such permit, license or
approval where, in each of the three (3) foregoing cases, the failure to so
comply would have, individually or in the aggregate, a Material Adverse Effect.

          (N)      TITLE. The Company and its Subsidiaries have good and
marketable title to all personal property owned by them which is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
liens, encumbrances and defects except such as are described in the SEC
Documents or such as do not materially affect the value of such property and do
not interfere with the use made and proposed to be made of such property by the
Company or any of its Subsidiaries. Any real property and facilities held under
lease by the Company or any of its Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

          (O)      INSURANCE. Each of the Company's Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

13

--------------------------------------------------------------------------------

          (P)      REGULATORY PERMITS. The Company and its Subsidiaries have in
full force and effect all certificates, approvals, authorizations and permits
from the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

          (Q)      INTERNAL ACCOUNTING CONTROLS. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (I) transactions are executed in accordance
with management's general or specific authorizations; (II) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and standards of the
PCAOB and to maintain asset accountability; (III) reasonable controls to
safeguard assets are in place; and (IV) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

          (R)      INTENTIONALLY OMITTED.

          (S)      TAX STATUS. The Company and each of its Subsidiaries has made
or filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

          (T)      CERTAIN TRANSACTIONS. Except as set forth in the SEC
Documents filed at least ten (10) days prior to the date hereof and except for
arm's length transactions pursuant to which the Company makes payments in the
ordinary course of business upon terms no less favorable than the Company could
obtain from disinterested third parties and other than the grant of stock
options disclosed in the SEC Documents or stock options granted in the future as
contemplated by current compensation agreements or plans disclosed in the SEC
Documents, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

--------------------------------------------------------------------------------

          (U)      DILUTIVE EFFECT. The Company understands and acknowledges
that the number of shares of Common Stock issuable upon purchases pursuant to
this Agreement will increase in certain circumstances including, but not
necessarily limited to, the circumstance wherein the trading price of the Common
Stock declines during the period between the Effective Date and the end of the
Open Period. The Company's executive officers and directors have studied and
fully understand the nature of the transactions contemplated by this Agreement
and recognize that they have a potential dilutive effect on the shareholders of
the Company. The Board of Directors of the Company has concluded, in its good
faith business judgment, and with full understanding of the implications, that
such issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Equity Line Transaction Documents, its obligation to issue shares of Common
Stock upon purchases pursuant to this Agreement is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company.

          (V)      INTENTIONALLY OMITTED.

          (W)      NO GENERAL SOLICITATION. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.

          (X)      NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR
COMMISSIONS. No brokers, finders or financial advisory fees or commissions will
be payable by the Company, its agents or Subsidiaries, with respect to the
transactions contemplated by this Agreement, except as otherwise disclosed in
this Agreement.

SECTION 5. COVENANTS OF THE COMPANY

          (A)      EFFORTS. The Company shall use all commercially reasonable
efforts to timely satisfy each of the conditions set forth in Section 8 of this
Agreement.

          (B)      BLUE SKY. The Company shall, at its sole cost and expense, on
or before each of the Closing Dates, take such action as the Company shall
reasonably determine is necessary to qualify the Securities for, or obtain
exemption for the Securities for, sale to the Investor at each of the Closings
pursuant to this Agreement under applicable securities or “Blue Sky” laws of
such states of the United States, and if requested by the Investor, shall
provide evidence of any such action so taken to the Investor on or prior to each
such Closing Date.

          (C)      REPORTING STATUS. Until one of the following occurs, the
Company shall use its commercially reasonable efforts to file all reports
required to be filed with the SEC pursuant to the 1934 Act, and the Company
shall not terminate its status, or take an action or fail to take any action,
which would terminate its status as a reporting company under the 1934 Act: (1)
this Agreement terminates pursuant to Section 9, or (2) the date on which the
Investor has sold all the Securities; provided that the Investor shall promptly
notify the Company after the Investor has sold all the Securities.

15

--------------------------------------------------------------------------------

          (D)      USE OF PROCEEDS. The Company will use the proceeds from the
sale of the Securities (excluding amounts paid by the Company for fees as set
forth in the Equity Line Transaction Documents) for general corporate and
working capital purposes and acquisitions or assets, businesses or operations or
for other purposes that the Board of Directors, in its good faith, deems to be
in the best interest of the Company.

          (E)      FINANCIAL INFORMATION. During the Open Period, the Company
agrees to make available to the Investor via the SEC’s EDGAR website or other
electronic means the following documents and information on the forms set forth:
(1) within five (5) Trading Days after the filing thereof with the SEC, a copy
of its Annual Reports on Form 10-K, its Quarterly Reports on Form 10-Q, any
Current Reports on Form 8-K and any Registration Statements or amendments filed
pursuant to the 1933 Act; (2) copies of any notices and other information made
available or given to the shareholders of the Company generally,
contemporaneously with the making available or giving thereof to the
shareholders; and (3) within two (2) calendar days of filing or delivery
thereof, copies of all documents filed with, and all correspondence sent to, the
Principal Market, any securities exchange or market, or the Financial Industry
Regulatory Authority, unless such information is, in the Company’s sole
discretion, material nonpublic information.

          (F)      RESERVATION OF SHARES. The Company shall reserve up to
$2,000,000 in Shares for the issuance of the Securities to the Investor as
required hereunder. In the event that the Company determines that it does not
have a sufficient number of authorized shares of Common Stock to reserve and
keep available for issuance as described in this Section 5(F), the Company shall
use all commercially reasonable efforts to increase the number of authorized
shares of Common Stock by seeking shareholder approval for the authorization of
such additional shares.

          (G)      LISTING. The Company shall promptly secure and maintain the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) on the Principal Market and each other national securities
exchange and automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance) and shall
maintain, such listing of all Registrable Securities from time to time issuable
under the terms of the Equity Line Transaction Documents. Neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market (excluding suspensions of not more than one (1) trading day
resulting from business announcements by the Company). The Company shall
promptly provide to the Investor copies of any notices it receives from the
Principal Market regarding the continued eligibility of the Common Stock for
listing on such automated quotation system or securities exchange, unless such
information is, in the Company’s sole discretion, material nonpublic
information. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5(G).

          (H)      TRANSACTIONS WITH AFFILIATES. The Company shall not, and
shall cause each of its Subsidiaries not to, enter into, amend, modify or
supplement, or permit any Subsidiary to enter into, amend, modify or supplement,
any agreement, transaction, commitment or arrangement with any of its or any
Subsidiary's officers, directors, persons who were officers or directors at any
time during the previous two (2) years, shareholders who beneficially own 5% or
more of the Common Stock, or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
entity or individual owns a 5% or more beneficial interest (each a “Related
Party”), except for (1) customary employment arrangements and benefit programs
on reasonable terms, (2) any agreement, transaction, commitment or arrangement
on an arms-length basis on terms no less favorable than terms which would have
been obtainable from a disinterested third party other than such Related
Party,(3) any agreement, transaction, commitment or arrangement which is
approved by a majority of the disinterested directors of the Company, or (4)
extensions or amendments of any existing employment agreement. For purposes
hereof, any director who is also an officer of the Company or any Subsidiary of
the Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. “Affiliate” for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (1) has a 5% or more equity interest in that
person or entity, (2) has 5% or more common ownership with that person or
entity, (3) controls that person or entity, or (4) is under common control with
that person or entity. “Control” or “Controls” for purposes hereof means that a
person or entity has the power, directly or indirectly, to conduct or govern the
policies of another person or entity.

--------------------------------------------------------------------------------

          (I)      FILING OF FORM 8-K. On or before the date which is four (4)
Trading Days after the date of execution of this Agreement, the Company shall
file a Current Report on Form 8-K with the SEC describing the terms of the
transaction contemplated by the Equity Line Transaction Documents in the form
required by the 1934 Act, if such filing is required.

          (J)      CORPORATE EXISTENCE. The Company shall use all commercially
reasonable efforts to preserve and continue the corporate existence of the
Company.

          (K)      NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION
OF RIGHT TO MAKE A PUT. The Company shall promptly notify the Investor upon the
occurrence of any of the following events in respect of a Registration Statement
or related prospectus in respect of an offering of the Securities: (1) receipt
of any request for additional information by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (2) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (3) receipt of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Securities
for sale in any jurisdiction or the initiation or notice of any proceeding for
such purpose; (4) the happening of any event that makes any statement made in
such Registration Statement or related prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement,
related prospectus or documents so that, in the case of a Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of the related
prospectus, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and (5) the Company's reasonable determination that a
post-effective amendment to the Registration Statement would be appropriate, and
the Company shall promptly make available to Investor any such supplement or
amendment to the related prospectus. The Company shall not deliver to the
Investor any Put Notice during the continuation of any of the foregoing events
in this Section 5(K).

17

--------------------------------------------------------------------------------

          (L)      REIMBURSEMENT. If (I) the Investor becomes involved in any
capacity in any action, proceeding or investigation brought by any shareholder
of the Company, in connection with or as a result of the consummation of the
transactions contemplated by the Equity Line Transaction Documents, or if the
Investor is impleaded in any such action, proceeding or investigation by any
person (other than as a result of a breach of the Investor’s representations and
warranties set forth in this Agreement); or (II) the Investor becomes involved
in any capacity in any action, proceeding or investigation brought by the SEC
against or involving the Company (unless the Company is involved in the action,
proceeding or investigation as a witness only) or in connection with or as a
result of the consummation of the transactions contemplated by the Equity Line
Transaction Documents (other than as a result of a breach of the Investor’s
representations and warranties set forth in this Agreement), or if this Investor
is impleaded in any such action, proceeding or investigation by any person, then
in any such case, the Company will reimburse the Investor for its actual,
reasonable legal and other expenses (including the cost of any investigation and
preparation) incurred in connection therewith, as such expenses are incurred. In
addition, other than with respect to any matter in which the Investor is a named
party, the Company will pay to the Investor the charges, as reasonably
determined by the Investor, for the time of any officers or employees of the
Investor devoted to appearing and preparing to appear as witnesses, assisting in
preparation for hearings, trials or pretrial matters, or otherwise with respect
to inquiries, hearing, trials, and other proceedings relating to the subject
matter of this Agreement. The reimbursement obligations of the Company under
this section shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
affiliates of the Investor that are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees, attorneys,
accountants, auditors and controlling persons (if any), as the case may be, of
Investor and any such affiliate, and shall be binding upon and inure to the
benefit of any successors of the Company, the Investor and any such affiliate
and any such person. However, in all events, if the Investor is found to be
guilty of violations of the federal or state securities laws (or pleads “no
contest” or other similar plea or settles an investigation or pleading without a
specific finding of liability but is still subject to civil or criminal
liability), the Company will have no responsibility to pay any of the Investor’s
fees and expenses regardless of whether or not the Company is or is also found
to have liability. Furthermore, without limiting the foregoing, the Company will
have no obligation or liability hereunder to the extent that such fees and
expenses resulted from a breach of any of the Investor’s representations,
warranties, covenants or agreements contained in any of the Equity Line
Transaction Documents, or from any acts or failures to act undertaken or omitted
to be taken by the Investor through its negligence, recklessness, willful
misconduct or bad faith.

          (M)      TRANSFER AGENT. Upon effectiveness of the Registration
Statement, and for so long as the Registration Statement is effective, the
Company shall deliver instructions to its transfer agent to issue Shares to the
Investor that are covered for resale by the Registration Statement free of
restrictive legends.

          (N)      ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and
warrants to the Investor that: (1) it is voluntarily entering into this
Agreement of its own freewill, (2) it is not entering this Agreement under
economic duress, (3) the terms of this Agreement are reasonable and fair to the
Company, and (4) the Company has had independent legal counsel of its own
choosing review this Agreement, advise the Company with respect to this
Agreement, and represent the Company in connection with this Agreement.

SECTION 6. INTENTIONALLY OMITTED.

--------------------------------------------------------------------------------

SECTION 7. CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL. The obligation
hereunder of the Company to issue and sell the Securities to the Investor is
further subject to the satisfaction, at or before each Closing Date, of each of
the following conditions set forth below. These conditions are for the Company's
sole benefit and may be waived by the Company at any time in its sole
discretion.

          (A)      The Investor shall have executed this Agreement and the
Registration Rights Agreement and delivered the same to the Company.

          (B)      The Investor shall have delivered to the Company the Purchase
Price for the Securities being purchased by the Investor between the end of the
Pricing Period and the Closing Date via a Put Settlement Sheet (hereto attached
as Exhibit D). Immediately after receipt of confirmation of delivery of such
Securities to the Investor, the Investor, by wire transfer of immediately
available funds pursuant to the wire instructions provided by the Company, will
disburse the funds constituting the Purchase Amount.

          (C)      The representations and warranties of the Investor shall be
true and correct in all material respects as of the date when made and as of the
applicable Closing Date as though made at that time and the Investor shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Equity Line Transaction Documents to
be performed, satisfied or complied with by the Investor on or before such
Closing Date.

          (D)      No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

SECTION 8. FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE. The
obligation of the Investor hereunder to purchase Shares is subject to the
satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

          (A)      The Company shall have executed the Equity Line Transaction
Documents and Commitment Shares and delivered the same to the Investor.

          (B)      The Common Stock shall be authorized for quotation on the
Principal Market and trading in the Common Stock shall not have been suspended
by the Principal Market or the SEC, at any time beginning on the date hereof and
through and including the respective Closing Date (excluding suspensions of not
more than two (2) Trading Days resulting from business announcements by the
Company, provided that such suspensions occur prior to the Company's delivery of
the Put Notice related to such Closing).

          (C)      The representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
applicable Closing Date as though made at that time and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Equity Line Transaction Documents to
be performed, satisfied or complied with by the Company on or before such
Closing Date. The Investor may request an update as of such Closing Date
regarding the representation contained in Section 4(C) above.

19

--------------------------------------------------------------------------------

          (D)      The Company shall have executed and delivered to the Investor
the certificates representing, or have executed electronic book-entry transfer
of, the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such Closing.

          (E)      The Board of Directors of the Company shall have adopted
resolutions consistent with Section 4(B)(2) above (the “Resolutions”) and such
Resolutions shall not have been amended or rescinded prior to such Closing Date.

          (F)      INTENTIONALLY OMITTED.

          (G)      No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

          (H)      The Registration Statement shall be effective on each Closing
Date and no stop order suspending the effectiveness of the Registration
statement shall be in effect or to the Company's knowledge shall be pending or
threatened. Furthermore, on each Closing Date (1) neither the Company nor the
Investor shall have received notice that the SEC has issued or intends to issue
a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so (unless the SEC's concerns have been addressed and Investor is reasonably
satisfied that the SEC no longer is considering or intends to take such action),
and (2) no other suspension of the use or withdrawal of the effectiveness of
such Registration Statement or related prospectus shall exist.

          (I)      At the time of each Closing, the Registration Statement
(including information or documents incorporated by reference therein) and any
amendments or supplements thereto shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or which would
require public disclosure or an update supplement to the prospectus.

          (J)      If applicable, the shareholders of the Company shall have
approved the issuance of any Shares in excess of the Maximum Common Stock
Issuance in accordance with Section 2(H) or the Company shall have obtained
appropriate approval pursuant to the requirements of Nevada law and the
Company’s Articles of Incorporation and By-laws.

          (K)      The conditions to such Closing set forth in Section 2(E)
shall have been satisfied on or before such Closing Date.

          (L)      The Company shall have certified to the Investor the number
of Shares of Common Stock outstanding when a Put Notice is given to the
Investor. The Company's delivery of a Put Notice to the Investor constitutes the
Company's certification of the reservation for issuance of the necessary number
of shares of Common Stock subject to a Put Notice.

SECTION 9. TERMINATION. This Agreement shall terminate upon any of the following
events:

          (A)      when the Investor has purchased an aggregate of two million
dollars $2,000,000 in the Common Stock of the Company pursuant to this
Agreement; or,

--------------------------------------------------------------------------------

          (B)      on the date which is thirty-six (36) months after the
Effective Date; or,

          (C)      upon written notice of the Company to the Investor. Any and
all shares, or penalties, if any, due under this Agreement shall be immediately
payable and due upon termination of this Agreement.

SECTION 10. SUSPENSION. The Company’s right to cause the Investor to purchase
Shares pursuant to a Put Notice, and the Investor’s obligation to purchase
Shares under this Agreement shall be suspended upon any of the following events,
and shall remain suspended until such event is rectified:

          (A)      The trading of the Common Stock is suspended by the SEC, the
Principal Market or FINRA for a period of two (2) consecutive Trading Days
during the Open Period; or,

          (B)      The Common Stock ceases to be registered under the 1934 Act
or listed or traded on the Principal Market. Immediately upon the occurrence of
one of the above-described events, the Company shall send written notice of such
event to the Investor.

SECTION 11. INDEMNIFICATION. In consideration of the parties’ mutual obligations
set forth in the Transaction Documents, each of the parties (in such capacity,
an “Indemnitor”) shall defend, protect, indemnify and hold harmless the other
and all of the other party's shareholders, officers, directors, employees,
counsel, and direct or indirect investors and any of the foregoing person's
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and reasonable expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (A) any material misrepresentation or breach of
any representation or warranty made by the Indemnitor in the Equity Line
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; (B) any material breach of any covenant,
agreement or obligation of the Indemnitor contained in the Equity Line
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (C) any cause of action, suit or claim
brought or made against such Indemnitee by a third party and arising out of or
resulting from the execution, delivery, performance or enforcement of the Equity
Line Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, except insofar as (Y) any such
misrepresentation, breach or any untrue statement, alleged untrue statement,
omission or alleged omission is made in reliance upon and in conformity with
information furnished to Indemnitor which is specifically intended for use in
the preparation of any such Registration Statement, preliminary prospectus,
prospectus or amendments to the prospectus, (Z) any such Indemnified Liabilities
resulted or arose from the breach by the Indemnitee party hereto of any
representation, warranty, covenant or agreement of such Indemnitee contained in
the Equity Line Transaction Documents or the negligence, recklessness, willful
misconduct or bad faith of such Indemnitee. To the extent that the foregoing
undertaking by the Indemnitor may be unenforceable for any reason, the
Indemnitor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The indemnity provisions contained herein shall be in addition to any cause
of action or similar rights Indemnitor may have, and any liabilities the
Indemnitor or the Indemnitees may be subject to.

21

--------------------------------------------------------------------------------

SECTION 12. GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION. All disputes
arising under this agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Massachusetts, without regard to principles
of conflict of laws. The parties to this agreement will submit all disputes
arising under this agreement to arbitration in Boston, MA before a single
arbitrator of the American Arbitration Association (“AAA”). The arbitrator shall
be selected by application of the rules of the AAA, or by mutual agreement of
the parties, except that such arbitrator shall be an attorney admitted to
practice law in Commonwealth of Massachusetts. No party to this Agreement will
challenge the jurisdiction or venue provisions as provided in this section. No
party to this agreement will challenge the jurisdiction or venue provisions as
provided in this section. Nothing contained herein shall prevent the party from
obtaining an injunction.

SECTION 13. LEGAL EXPENSES; AND MISCELLANEOUS EXPENSES. Except as otherwise set
forth in the Equity Line Transaction Documents, each party shall pay the fees
and expenses of its advisers, counsel, the accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys' fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities. The Company will pay $10,000 toward the preparation of the Equity
Line Transaction Document. $5,000 has been paid and the remaining $5,000 shall
be due upon the earlier of 1) Closing of the first Put; or, 2) one hundred and
twenty (120) days from the date of this Agreement. If the Company is not DWAC
eligible at the time of a Put Closing, there will be a $2,000 charge on each
Closing Date to cover costs associated with, but not limited to: deposit costs,
legal review fees and wire fees. If the Company is DWAC eligible at the time of
a Put Closing, there will be a $250 charge on each Closing Date.

SECTION 14. COUNTERPARTS. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.

SECTION 15. HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.

SECTION 16. SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

SECTION 17. ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT
between the Company and the Investor with respect to the terms and conditions
set forth herein, and, the terms of this Agreement may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
Parties. No provision of this Agreement may be amended or waived by the parties
from and after the date that is one Trading Day immediately preceding the
initial filing of the Registration Statement with the Commission. Subject to the
immediately preceding sentence, no provision of this Agreement may be amended
other than by an instrument in writing signed by the Company and the Investor,
and no provision hereof may be waived other than by an instrument in writing
signed by the party against whom enforcement is sought. The execution and
delivery of the Equity Line Transaction Documents shall not alter the force and
effect of any other agreements between the Parties, and the obligations under
those agreements.

--------------------------------------------------------------------------------

SECTION 18. NOTICES. Any notices or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (A) upon receipt, when delivered personally; (B)
upon receipt, when sent by facsimile or email with the signed document attached
in PDF format (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (C) one (1)
day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

XCELMOBILITY, INC.
303 Twin Dolphins Drive, Suite 600
Redwood City, CA 94065
Telephone: (650) 632-4210

If to the Investor:

Dutchess Opportunity Fund, II, LP
50 Commonwealth Avenue, Suite 2
Boston, MA 02116
Telephone: (617) 301-4700

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

SECTION 19. NO ASSIGNMENT. This Agreement and any rights, agreements or
obligations hereunder may not be assigned, by operation of law, merger or
otherwise, without the prior written consent of the other party hereto, and any
purported assignment by a party without prior written consent of the other party
will be null and void and not binding on such other party. Subject to the
preceding sentence, all of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties and their respective successors
and assigns.

SECTION 20. NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.

23

--------------------------------------------------------------------------------

SECTION 21. SURVIVAL. The indemnification provisions set forth in Section 11,
shall survive each of the Closings and the termination of this Agreement.

SECTION 22. PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
party with prior notice of such public statement. The Investor acknowledges that
this Agreement and all or part of the Equity Line Transaction Documents may be
deemed to be “material contracts” as that term is defined by Item 601(b)(10) of
Regulation S-B, and that the Company may therefore be required to file such
documents as exhibits to reports or registration statements filed under the 1933
Act or the 1934 Act. The Investor further agrees that the status of such
documents and materials as material contracts shall be determined solely by the
Company, in consultation with its counsel.

SECTION 23. FURTHER ASSURANCES. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

SECTION 24. INTENTIONALLY OMITTED.

SECTION 25. NO STRICT CONSTRUCTION. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party, as the
parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

SECTION 26. REMEDIES. The Investor shall have all rights and remedies set forth
in this Agreement and the Registration Rights Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which the Investor has by law. Any
person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any default or breach of any provision of this
Agreement, including the recovery of reasonable attorneys fees and costs, and to
exercise all other rights granted by law.

SECTION 27. PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

--------------------------------------------------------------------------------

SECTION 28. PRICING OF COMMON STOCK. For purposes of this Agreement, the VWAP of
the Common Stock shall be as reported on a direct feed service.

SECTION 29. NON-DISCLOSURE OF NON-PUBLIC INFORMATION.

          (A)      The Company shall not disclose non-public information
concerning the Company to the Investor, its advisors, or its representatives.

          (B)      Nothing herein shall require the Company to disclose
non-public information to the Investor or its advisors or representatives,
provided, however, that notwithstanding anything herein to the contrary, the
Company will, as hereinabove provided, immediately notify the advisors and
representatives of the Investor and, if any, underwriters, of any event or the
existence of any circumstance (without any obligation to disclose the specific
event or circumstance) of which it becomes aware, constituting non-public
information (whether or not requested of the Company specifically or generally
during the course of due diligence by such persons or entities), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 29 shall be construed to mean that such persons or entities
other than the Investor (without the written consent of the Investor prior to
disclosure of such information) may not obtain non-public information in the
course of conducting due diligence in accordance with the terms of this
Agreement and nothing herein shall prevent any such persons or entities from
notifying the Company of their opinion that based on such due diligence by such
persons or entities, that the Registration Statement contains an untrue
statement of material fact or omits a material fact required to be stated in the
Registration Statement or necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.

[Signature Page Follows]

25

--------------------------------------------------------------------------------

SIGNATURE PAGE OF INVESTMENT AGREEMENT

          Your signature on this Signature Page evidences your agreement to be
bound by the terms and conditions of the Investment Agreement and the
Registration Rights Agreement as of the date first written above.

          The undersigned signatory hereby certifies that he has read and
understands the Investment Agreement, and the representations made by the
undersigned in this Investment Agreement are true and accurate, and agrees to be
bound by its terms.

DUTCHESS OPPORTUNITY FUND, II, LP

  By: /s/ Douglas H. Leighton     Douglas H. Leighton     Managing Member of:  
  Dutchess Capital Management, II, LLC     General Partner to:     Dutchess
Opportunity Fund, II, LP

XCELMOBILITY, INC.


By: /s/ Ronald E.
Strauss                                                        
Ronald E. Strauss, Executive Chairman

--------------------------------------------------------------------------------

LIST OF EXHIBITS

EXHIBIT A Registration Rights Agreement EXHIBIT B Opinion of Company's Counsel
EXHIBIT C Put Notice EXHIBIT D Put Settlement Sheet EXHIBIT E Amended Articles
of Incorporation Amending Par Value of Shares


--------------------------------------------------------------------------------


EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

(Attached)

 

 

A-1

--------------------------------------------------------------------------------


EXHIBIT B

OPINION OF COMPANY’S COUNSEL

(Attached)

 

 

B-1

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PUT NOTICE

Date:________________________

RE: Put Notice Number  _________

Dear Mr. Leighton:

This is to inform you that as of today, XCELMOBILITY, INC. an Nevada corporation
(the "Company"), hereby elects to exercise its right pursuant to the Investment
Agreement entered into with Dutchess Opportunity Fund II, LP (“Dutchess”) to
require Dutchess to purchase shares of its common stock. The Company hereby
certifies that:

1. The undersigned is the duly elected ______________ of the Company.

2. There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.

3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Put Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Put Date. All conditions to the delivery of this Put Notice are
satisfied as of the date hereof.

4. The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K, etc.). All
SEC Filings and other public disclosures made by the Company, including, without
limitation, all press releases, analysts meetings and calls, etc. (collectively,
the “Public Disclosures”), have been reviewed and approved for release by the
Company’s attorneys and, if containing financial information, the Company’s
independent certified public accountants. None of the Company’s Public
Disclosures contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

5. The amount of this put is up to ___________________________ shares.

6. The Pricing Period runs from until ___________________________.

7. The Suspension Price is $ ___________________________.

8. The current number of shares issued and outstanding as of the Company are:
___________________________

9. The number of shares currently available for resale pursuant to the
Registration Statement on Form S-1 for the Equity Line are:
___________________________.

[Company Name]


By:       _________________________________________
Name:  _________________________________________
Title:    _________________________________________

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PUT SETTLEMENT SHEET

Date:________________________

RE: XCELMOBILITY, INC.

Dear ________________________:

Pursuant to the Put given by XCELMOBILITY, INC. to Dutchess Opportunity Fund,
II, LP on 20__, we are now submitting the amount of common shares for you to
issue to Dutchess.

Please deliver __________shares without restrictive legend via book entry to
Dutchess Opportunity Fund, II, LP immediately and send via DWAC to the following
account:

XXXXXX

Once these shares are received by us, we will have the funds wired to the
Company.

 

Regards,

 

Douglas H. Leighton

--------------------------------------------------------------------------------


DATE   PRICE Date of Day 1   VWAP of Day 1 Date of Day 2   VWAP of Day 2 Date of
Day 3   VWAP of Day 3 Date of Day 4   VWAP of Day 4 Date of Day 5   VWAP of Day
5


 

 

LOWEST VWAP IN PRICING PERIOD ______________________________     PUT AMOUNT
______________________________      PURCHASE PRICE (NINETY-FIVE PERCENT (95%))
______________________________     AMOUNT OF SHARES DUE
______________________________

The undersigned has completed this Put as of this ___th day of _________, 200_.

XCELMOBILITY, INC.

By:       _________________________________________
Name:  _________________________________________
Title:    _________________________________________

--------------------------------------------------------------------------------